Citation Nr: 0631598	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for inactive 
pulmonary tuberculosis, moderately advanced, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 until 
February 1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.


FINDING OF FACT

The veteran's pulmonary tuberculosis has been productive of 
a continuous cough; the objective evidence does not 
demonstrate any active or residual pulmonary disease, and 
there is no showing of residuals causing functional 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
inactive pulmonary tuberculosis, moderately advanced, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6731 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can 
be analogously applied to any matter that involves any one 
of the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by 
means of an April 2003 letter from the AOJ to the appellant.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was requested 
to submit any relevant evidence in his possession to VA.  

The above notice letter did not set forth the relevant 
diagnostic code for the disability at issue, nor apprise the 
veteran that an effective date would be assigned in the 
event of an award of the benefit sought.  However, this is 
found to be harmless error.  Indeed, the September 2003 
Statement of the Case included such information by listing 
the rating criteria for all possible schedular ratings for 
inactive pulmonary tuberculosis.  Further, as an increased 
rating is not awarded herein, any notice deficiency as to 
the assignment of an effective date is rendered moot.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was decided 
after the issuance of appropriate VCAA notice.  As such, 
there is no Pelegrini deficiency as to the timing of the 
notice.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and the medical evidence, and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has 
also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

The Board notes that the claims file was not available for 
review by the VA examiner in 2003.  The VA examiner did note 
that some medical records were available.  It is noted that 
the reported medical history considered by the VA examiner 
was consistent with that contained in the claims folder.  
Hence, consideration of the current disability status was 
made in view of the veteran's medical history, as required 
by 38 C.F.R. §§ 4.1 and 4.2 (2005).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate his claim has been obtained.

Legal criteria

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the context 
of the entire recorded history.  Id. § 4.1.  Nevertheless, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for 
the rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim.

It appears that the veteran was rated under Diagnostic Code 
6722.  However, because service connection for the veteran's 
pulmonary tuberculosis was not established on or prior to 
August 18, 1968, he is more appropriately evaluated under 
Diagnostic Code 6731.  Throughout the rating period on 
appeal, Diagnostic Code 6731 provides that the residuals of 
chronic inactive pulmonary tuberculosis, depending on the 
specific findings, be rated as interstitial lung disease (DC 
6825-6833), restrictive lung disease (DC 6840-6845), or, 
when obstructive lung disease is the major residual, as 
chronic bronchitis (DC 6600).  38 C.F.R. § 4.97, DC 6731 
(2005).  The following three paragraphs will set forth the 
next-higher 30 percent criteria for the diagnostic codes 
that were just highlighted.

A 30 percent rating under the General Rating Formula for 
interstitial lung disease requires FVC of 65- to 74- percent 
predicted, or; DLCO (SB) of 56- to 65- percent predicted.  
38 C.F.R. § 4.97, DC 6825-6833.

A 30 percent rating under the General Rating Formula for 
restrictive lung disease requires FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56- to 70- percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO) (SB) of 56- to 65- percent 
predicted.  38 C.F.R. § 4.97, DC 6840-6845. 

A 30 percent rating for chronic bronchitis requires FEV-1 of 
56-70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56- to 65 percent predicted.  38 C.F.R. § 
4.97, DC 6600. 

After reviewing the record, the findings from pulmonary 
function tests conducted at the VA examination in May 2003 
were normal.  The examiner stated that the veteran was not 
in any acute cardiorespiratory distress.  The examination 
report noted no wheezing, rales, clubbing, cyanosis, or 
supraclavicular lymphadenopathy.  Also, no kyphoscoliosis or 
pectus excavation were present.  The veteran's breath 
sounded normal.  A chest x-ray found no active intrathoracic 
disease.  The diagnosis was status post antituberculosis 
treatment for right lower lobe pulmonary tuberculosis in 
1973, no recurrence, no reactivation.  Further, the Board 
notes that no symptoms of any other respiratory disease were 
indicated.  The Board acknowledges the veteran's complaints 
of a continuous cough and the need to constantly clear his 
throat.  However, in light of the foregoing findings, the 
Board finds that the veteran's disability picture does not 
most nearly approximate the next-higher 30 percent 
evaluation.

In conclusion, because the evidence fails to show functional 
impairment associated with his service-connected inactive 
pulmonary tuberculosis, a rating in excess of the 10 percent 
presently assigned for his disability is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2005) is not warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
inactive pulmonary tuberculosis, moderately advanced, is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


